     Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 1 of 6 PageID: 999



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

DAVID ARISTE,                                 :
                                              :
               Petitioner,                    :       Civ. No. 18-14974 (KM)
                                              :
        v.                                    :
                                              :               OPINION
BRUCE DAVIS, et al.,                          :
                                              :
               Respondent.                    :
                                              :

KEVIN MCNULTY, U.S.D.J.

        Petitioner, David Ariste, is a state prisoner proceeding pro se with a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254. (DE 1.) Now before the Court are Petitioner’s motions

to file an amended petition and motion for a stay. (DE 10; DE 11.) For the reasons set forth below,

both motions will be granted.

I.      BACKGROUND

        On October 15, 2018, Petitioner filed a § 2254 petition challenging his convictions in state

court for murder, attempted murder, and weapons offenses. (DE 1.) In his petition, he raised four

grounds for relief: (1) his Confrontation Clause rights were violated by the State’s use of hearsay

testimony; (2) the State utilized improper expert witness testimony; (3) the trial court erred in

providing a flight charge to the jury; and (4) trial counsel was ineffective for failing to

communicate a plea offer to Petitioner, for failing to provide a copy of discovery to Petitioner, and

for pressuring Petitioner to proceed to trial. (Id. at 4–9, 16.) On February 22, 2019, Respondents

submitted an answer opposing the petition. (DE 7; DE 8.) Petitioner did not file a reply.

        In October 2019, Petitioner filed a motion to amend his petition to add a new ground for

relief, and a motion for a stay to exhaust that claim in state court. (DE 10; DE 11.) The new claim

                                                  1
  Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 2 of 6 PageID: 1000



Petitioner seeks to add is titled, “Motion for a New Trial Based on Newly Discovered Evidence.”

(DE 10-1 at 9.) In the supporting facts, Petitioner alleges that he recently discovered that his trial

counsel was disbarred for essentially the same reasons that Petitioner alleged counsel had been

ineffective. (Id.) Petitioner states that this demonstrates a pattern of ineffective assistance. (Id.)

Respondents oppose Petitioner’s motion to amend, arguing that his newly asserted claim does not

relate back to the original habeas petition and, thus, is time-barred by the Antiterrorism and

Effective Death Penalty Act (“AEDPA”). (DE 12 at 1.)

II.    DISCUSSION

       A. Motion to Amend

       Under Federal Rule of Civil Procedure 15, which is also applicable to habeas petitions, a

petitioner may amend his petition at any time with “leave of court.” Mayle v. Felix, 545 U.S. 644,

655 (2005). A court is instructed to “freely give leave [to amend] when justice so requires.” Fed.

R. Civ. P. 15(a)(2). The United States Supreme Court has articulated the following policy

regarding amendments under Rule 15:

               If the underlying facts or circumstances relied upon by a plaintiff
               may be a proper subject of relief, he ought to be afforded an
               opportunity to test his claim on the merits. In the absence of any
               apparent or declared reason—such as undue delay, bad faith or
               dilatory motive on the part of the movant, repeated failure to cure
               deficiencies by amendments previously allowed, undue prejudice to
               the opposing party by virtue of allowance of the amendment, futility
               of amendment, etc.—the leave sought should, as the rules require,
               be ‘freely given.’

Foman v. Davis, 371 U.S. 178, 182 (1962).

       Amendments that are made after the statute of limitations, however, must “relate back” to

the original pleading. See United States v. Santarelli, 929 F.3d 95, 101 (3d Cir. 2019); see also

Fed. R. Civ. P. 15(c)(2). The relevant statute of limitations for habeas corpus proceedings is

governed by AEPDA. See id. AEDA provides that habeas petitions must be filed within one year

                                                  2
    Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 3 of 6 PageID: 1001



of the date on which the conviction becomes final. 28 U.S.C. § 2244(d). A conviction may become

“final” under AEDPA on “the date on which the judgement became final by the conclusion of

direct review or the expiration of the time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).

Any time during which a petitioner files an application for state post-conviction relief tolls the

statute of limitations. 28 U.S.C. § 2244(d)(2).

        Here, the statute of limitations did not begin to run until after Petitioner’s application for

post-conviction relief was denied by the New Jersey Supreme Court on October 16, 2017. See

State v. Ariste, 171 A.3d 1253 (N.J. 2017). Thus, Petitioner had until October 16, 2018 to file his

habeas petition. His motion to amend, filed on October 9, 2019, 1 was therefore outside the statute

of limitations and Petitioner’s proposed amended petition must “relate back” to his original

petition.

        An amendment is deemed to “relate back” as long as the “original and amended petitions

state claims that are tied to a common core of operative facts[.]” Mayle, 545 U.S. at 664; see also

Hodge v. United States, 554 F.3d 372, 378 (3d Cir. 2009). “An untimely claim ‘does not relate

back . . . when it asserts a new ground for relief supported by facts that differ in both time and

type from those the original pleading set forth.” Whitaker v. Superintendent Coal Twp. SCI, 721

F. App'x 196, 201 (3d Cir. 2018) (quoting Mayle, 545 U.S. at 650)). In explaining this relation-

back theory, the United States Court of Appeals for the Third Circuit has stated:

               In searching for a common core of operative facts in the two
               pleadings, courts should remain aware that the touchstone for
               relation back is fair notice, because Rule 15(c) is premised on the
               theory that a party who has been notified of litigation concerning a

1
         Under the prisoner mailbox rule, a pro se prisoner’s “document is deemed filed on the date
it is given to prison officials for mailing.” Moody v. Conroy, 762 F. App’x 71, 73 (3d Cir. 2019)
(internal quotation marks omitted) (quoting Pabon v. Mahanoy, 654 F.3d 385, 381 n.8 (3d Cir.
2011)). Here, Petitioner’s amended petition states that it was placed in the prison mailing system
on October 9, 2019. (DE 10-1 at 12.)
                                                  3
  Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 4 of 6 PageID: 1002



               particular occurrence has been given all the notice that statutes of
               limitations were intended to provide. Thus, only where the opposing
               party is given fair notice of the general fact situation and the legal
               theory upon which the amending party proceeds will relation back
               be allowed. For example, we have held that amendments that restate
               the original claim with greater particularity or amplify the factual
               circumstances surrounding the pertinent conduct, transaction, or
               occurrence in the preceding pleading fall within Rule 15(c) because
               the opposing party will have had sufficient notice of the
               circumstances surrounding the allegations contained in the
               amendment.
Mitchell v. May, Civ. No. 16-907, 2020 WL 1234950, at *10 (D. Del. Mar. 13, 2020) (quoting

Santarelli, 929 F.3d at 101).

       Here, Petitioner’s newly asserted claim appears to relate to the common core of operative

facts underlying his ineffective assistance of counsel claim. In his original habeas petition,

Petitioner asserted that his trial counsel was ineffective for failing to communicate a plea offer to

Petitioner, failing to provide discovery to Petitioner, and for pressuring Petitioner to proceed to

trial. (DE 1 at 16.) In his new ground for relief, Petitioner states that he recently discovered that

his trial attorney was disbarred for engaging in this exact type of misconduct. Although it is not

entirely clear exactly how counsel’s subsequent disbarment relates to this specific case, that is the

claim. Permitting the facts of this claim to develop before the state court will likely elucidate that

issue and place this Court in a better position to consider the merits, if any, of the claim.

Accordingly, I will grant Petitioner’s motion to amend.

       B. Motion for a Stay

       Having granted Petitioner’s motion to amend, I find it appropriate to grant Petitioner’s

request for a stay so that he can return to state court and exhaust this additional claim. Under 28

U.S.C. § 2254(b)(1), a state prisoner applying for a writ of habeas corpus in federal court must

first “exhaust[] the remedies available in the courts of the State,” unless “(i) there is an absence of


                                                  4
  Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 5 of 6 PageID: 1003



available State corrective process; or (ii) circumstances exist that render such process ineffective

to protect the rights of the applicant.” 28 U.S.C. § 2254(b)(1); see also Rose v. Lundy, 455 U.S.

509, 515 (1982). Efforts to exhaust all state remedies, however, may place a habeas petitioner in

jeopardy of missing the one-year statute of limitations for habeas petitions. See 28 U.S.C. §

2241(d)(1). A court may therefore, in certain “limited circumstances,” grant a protective stay of a

filed habeas petition to permit a petitioner to return to state court, exhaust his unexhausted claims,

and then resume the timely-filed habeas proceedings. See Rhines v. Weber, 544 U.S. 269, 277

(2005); see also Crews v. Horn, 360 F.3d 146, 151 (3d Cir. 2004). The United States Supreme

Court has defined the circumstances under which such a stay should be issued:

               [S]tay and abeyance is only appropriate when the district court
               determines that there was good cause for the petitioner’s failure to
               exhaust his claims first in state court. Moreover, even if a petitioner
               had good cause for that failure, the district court would abuse its
               discretion if it were to grant a stay when his unexhausted claims are
               plainly meritless.

Rhines, 544 U.S. at 277-78.

       Stated another way, if a petitioner “had good cause for his failure to exhaust, his

unexhausted claims are potentially meritorious, and there is no indication that the petitioner

engaged in intentionally dilatory litigation tactics,” a district court should grant a stay. Id. at 278;

accord Gerber v. Varano, 512 F. App’x 131, 135 (3d Cir. 2013). The petitioner bears the burden

of demonstrating that he is entitled to such a stay. See Urcinoli v. Cathel, 546 F.3d 269, 275 n.8

(3d Cir. 2008) (“a district court should allow a petitioner to stay only if he can demonstrate good

cause for the failure to first exhaust his claims in state court, the unexhausted claims are not plainly

meritless, and the petitioner has not engaged in “abusive litigation tactics or intentional delay”

(citing Rhines, 544 U.S. at 277-78)).

       Here, Petitioner has good cause for his failure to exhaust: he only recently discovered that


                                                   5
  Case 2:18-cv-14974-KM Document 13 Filed 06/29/20 Page 6 of 6 PageID: 1004



his trial counsel had been subsequently disbarred for attorney misconduct. Moreover, it is clear

that Petitioner is not attempting to engage in any dilatory litigation tactics, from which he would

have little to gain. He expressly states that he has already filed his motion for a new trial in state

court, so as to not delay his legal proceedings any further. (DE 11-2 at 2.) Finally, Petitioner’s

claim, if not plainly meritorious, is not plainly meritless either. The right to effective assistance of

counsel is a deeply important and fundamental right. Petitioner’s unexhausted claim seeks to

determine whether he was prejudiced by his trial counsel’s documented pattern of misconduct.

Therefore, within my discretion, I will grant Petitioner a stay and provide him the opportunity to

exhaust his claim in state court before seeking plenary relief in this habeas proceeding.

III.   CONCLUSION

       For the foregoing reasons, Petitioner’s motion to file an amended petition (DE 10) and

motion to for a stay (DE 11) will be granted, and this case will be administratively terminated.

Petitioner shall file any request to reopen this action within thirty (30) days after the exhaustion of

his claim in state court. An appropriate order accompanies this opinion.




DATED: June 29, 2020                                   /s/ Kevin McNulty
                                                       ______________________________
                                                               KEVIN MCNULTY
                                                               United States District Judge




                                                   6
